08-5349-cv
           Merritt v. NYCTA



                                    UNITED STATES COURT OF APPEALS
                                          F OR T HE S ECOND C IRCUIT

                                                   SUMMARY ORDER

R ULINGS   BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT .    C ITATION TO SUMMARY ORDERS FILED AFTER J ANUARY 1, 2007,
IS PERMITTED AND IS GOVERNED BY THIS COURT ’ S    L OCAL R ULE 32.1 AND F EDERAL R ULE OF A PPELLATE P ROCEDURE 32.1. I N A
BRIEF OR OTHER PAPER IN WHICH A   LITIGANT CITES A SUMMARY ORDER , IN EACH PARAGRAPH IN WHICH A CITATION APPEARS , AT LEAST
ONE CITATION MUST EITHER BE TO    THE F EDERAL A PPENDIX OR BE ACCOMPANIED BY THE NOTATION : “( SUMMARY ORDER ).” A PARTY
CITING A SUMMARY ORDER MUST SERVE A COPY OF THAT SUMMARY ORDER TOGETHER WITH THE PAPER IN WHICH THE SUMMARY ORDER IS
CITED ON ANY PARTY NOT REPRESENTED BY COUNSEL UN LESS THE SUMMARY ORDER IS AVAILABLE IN AN ELECTRONIC DATABASE WHICH
IS PUBLICLY ACCESSIBLE WITHOUT PAYMENT OF FEE      ( SUCH   AS THE DATABASE AVAILABLE AT HTTP :// WWW . CA 2. USCO U RT S . GOV /).
IF   NO COPY IS SERVED BY REASON OF THE AVAILABILITY OF THE ORDER ON SUCH A DATABASE , THE CITATION MUST INCLUDE REFERENCE
TO THAT DATABASE AND THE DOCKET NUMBER OF THE CASE IN WHICH THE ORDER WAS ENTERED .


             At a stated Term of the United States Court of Appeals
           for the Second Circuit, held at the Daniel Patrick Moynihan
           United States Courthouse, 500 Pearl Street, in the City of
           New York, on the 25 th day of November, two thousand and
           nine.

           Present: ROBERT D. SACK,
                    BARRINGTON D. PARKER,
                    RICHARD C. WESLEY,
                             Circuit Judges.
           __________________________________________________

           DENISE M. MERRITT,

                           Plaintiff-Appellant,

                   - v. -                                                       (08-5349-cv)

           NEW YORK CITY TRANSIT AUTHORITY and
           MANHATTAN AND BRONX SURFACE TRANSIT
           OPERATING AUTHORITY,

                    Defendants-Appellees. *
           __________________________________________________


           For Appellant:                                   DENISE M. MERRITT, pro se,
                                                            Rochdale Village, New York.


           *
              The Clerk of the Court is respectfully directed to amend the official
           caption in this action to conform to the caption in this summary order.
     For Appellees:              CAROL R. SHARPE, New York City
                                 Transit Authority, New York, New
                                 York.

          Appeal from the United States District Court for the
     Eastern District of New York (Mauskopf, J.).

 1       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

 2   AND DECREED that the order of the United States District

 3   Court for the Eastern District of New York is AFFIRMED.

 4       Plaintiff Denise M. Merritt, pro se, brought claims

 5   against both defendants under Title VII of the Civil Rights

 6   Act of 1964, 42 U.S.C. § 2000e et seq., alleging wrongful

 7   termination, disparate treatment, and retaliation.   The

 8   United States District Court for the Eastern District of New

 9   York (Mauskopf, J.) granted summary judgment in favor of

10   defendants.   Merritt v. New York City Transit Auth., No. 06

11   Civ. 5548, 2008 WL 4508258 (E.D.N.Y. Sept. 30, 2008).      We

12   presume the parties’ familiarity with the underlying facts,

13   the procedural history of the case, and the issues on

14   appeal.

15       Having conducted a de novo review of the record, we

16   find each of plaintiff’s arguments to be without merit and

17   affirm for substantially similar reasons as those stated by

18   the district court.   Accordingly, the order of the district

19   court is hereby AFFIRMED.
20
21                               For the Court
22                               Catherine O’Hagan Wolfe, Clerk
23
24                               By: ______________________
25

                                   2